Exhibit 10.1

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This Settlement Agreement and General Release of All Claims (the “Agreement”) is
made by and between Axesstel, Inc., a Nevada corporation (the “Company”) on the
one hand, and Satoru Yukie (“Employee”) on the other hand (the Company and
Employee are collectively referred to as “Parties”), and is made in reference to
the following:

 

A. Employee has provided services to the Company, including its subsidiaries and
affiliates, most recently as President of Axesstel Technologies, Inc. and, from
time to time, other positions and titles, including as a director.

 

B. Employee accepted an offer of employment from Axesstel, Inc., a California
corporation (the “Subsidiary”), which is memorialized in a letter dated May 1,
2002, executed by the Subsidiary and Employee (the “Offer Letter”).

 

C. Employee’s services to the Company, including its subsidiaries and
affiliates, in all capacities ceased on May 7, 2004.

 

D. Employee currently holds a warrant which is exercisable for 1,210,367 shares
of common stock of the Company, with an exercise price of $0.07 per share (the
“Warrant”), which is memorialized in the Warrant Agreement attached hereto as
Attachment No. 1. The Warrant was originally issued by the Subsidiary, and was
exercisable for 4,000,000 shares of common stock of the Subsidiary, with an
exercise price of $0.02 per share. The Company assumed this Warrant in
connection with the Corporate Combination Agreement, as amended, dated July 16,
2002, between the Company (formerly Miracom Industries, Inc.) and the
Subsidiary.

 

E. Employee was granted an option exercisable for 84,000 shares of common stock,
with an exercise price of $0.60 per share (the “Option”), which is memorialized
in the Notice of Stock Option Grant and Stock Option Agreement (the “Option
Agreement”) previously provided to Employee. So long as Employee was providing
services to the Company as an employee, the options were subject to the
following vesting schedule: 1/12 of the options would vest every three months
for a period of three years. At the date of Termination of Service, Employee was
vested as to 42,000 shares of common stock of the Company.

 

F. The Parties desire to resolve any and all potential disputes between them
arising out of Employee’s employment. Additionally, the Parties desire to
resolve any known or unknown claims related to Employee’s employment or any
circumstances surrounding such employment, the Warrant and the Option. For these
reasons, the Parties have entered into this Agreement.

 

In consideration for the promises and covenants undertaken by the Parties herein
and the releases given by Employee herein, the Parties promise and agree as
follows:

 

1. The Company shall pay to Employee a gross sum in the amount of $19,166.67,
less any normal withholdings that may be required, once this Agreement cannot be
revoked.

 

-1-



--------------------------------------------------------------------------------

2. The Company has paid its share of Employee’s medical insurance under the
system regularly used (with Employee paying his share with deductions, if
applicable, from the settlement payments described in the paragraph above) for
the month of May 2004. Beginning on June 1, 2004, Employee has been entitled to
his rights under the provisions of Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), commonly known as “COBRA”.

 

3. Registration Rights and Restrictions on Transfer.

 

(a) The Company has filed a registration statement in connection with a proposed
underwritten public offering of its common stock (the “Offering”). The Company
and the underwriters have offered Employee the opportunity to include for
registration in the Offering up to a specified number of shares of common stock
of the Company conditioned upon Employee exercising all of the vested shares
underlying his Option and Warrant (the “Shares”).

 

(b) In the event that (i) Employee is not able to include all of the Shares in
the Offering as a result of a decision of the Company or its underwriters to cut
back the number of shares Employee is permitted to sell, or (ii) the Offering
does not occur before June 30, 2004, then the Company agrees, on or before
September 30, 2005, to use its best efforts to register the vested shares
issuable upon exercise of the Warrant and the Option not sold in the Offering
(the “Registrable Securities”) on a registration statement on Form S-8, to the
extent such form is then available to the Company to register such Registrable
Securities. The Company’s obligation under this Section 3 is subject to
Employee’s timely provision in writing of all information reasonably requested
by the Company in connection with inclusion of the Registrable Securities in
such registration statement. The obligation of the Company to include the
Registrable Securities in such registration statement shall terminate at such
time as Employee is able to sell publicly all of the Registrable Securities then
held or acquirable by Employee during any 90-day period pursuant to an exemption
from the registration provisions of the Securities Act of 1933, as amended.

 

(c) Notwithstanding the foregoing, the Company may, upon notice to you, postpone
effecting the registration pursuant to Section 3(b) for a reasonable time
specified in the notice but not exceeding 90 days, if (1) an investment banking
firm of recognized national standing shall advise the Company and you in writing
that effecting the registration would materially and adversely affect a planned
offering of securities by the Company or (2) the Company shall deliver a
certificate signed by an executive officer of the Company stating that in the
good faith judgment of the Board, the Company is in possession of material
non-public information, the disclosure of which during the period specified in
that notice, the Company reasonably believes would not be in its best interests.

 

(d) Notwithstanding the foregoing, the Company shall not be obligated to include
the Registrable Securities in a Form S-8 registration statement if the Company
offers Employee the ability to include the Registrable Securities in a
registration statement for an

 

-2-



--------------------------------------------------------------------------------

underwritten public offering of the Company. If Employee chooses to sell his
Registrable Securities through such underwriting, he shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriter(s) selected by the Company for such underwriting. Employee shall
have no right to include his Registrable Securities in such registration
statement unless Employee enters into such underwriting agreement.
Notwithstanding the provisions of this Section 3(d), the Company shall have the
right at any time to elect not to file any such proposed registration statement,
or to withdraw the same after the filing but prior to the effective date of the
registration statement, in which case the Company shall have the obligations set
forth in Section 3(b), subject to Section 3(c).

 

(e) All costs, fees and expenses in connection with all registration statements
filed pursuant to Section 3 hereof including, without limitation, the Company’s
legal and accounting fees, printing expenses, blue sky fees and expenses will be
borne by the Company; provided, that Employee shall pay for (i) any brokerage or
underwriting commissions or discounts relating to Registrable Securities sold by
Employee, and (ii) fees of counsel to Employee.

 

4. Employee acknowledges and agrees that all of his rights with respect to the
Warrant and the Option are set forth in the Warrant Agreement and the Option
Agreement, respectively. Employee further acknowledges that as of the date of
termination of Employee’s service, the Warrant was fully vested, and the Option
was vested and exercisable as to 42,000 shares of common stock of the Company,
and that all further rights of vesting in and to the Option have ceased.
Employee acknowledges and agrees that his rights to exercise the Warrant and the
Option are set forth in Section 7 of the Warrant Agreement, including Section
7.2 therein, and Section 7 of the Option Agreement, including Section 7.2
therein, respectively, and that following the time periods set forth in those
respective sections, all rights to exercise the Warrant and the Option will
expire. Employee and the Subsidiary shall execute the Warrant Agreement upon
execution of this Agreement. On September 17, 2004, Employee and the Company
executed the Notice of Grant of Stock Option and Employee executed the
Acknowledgement, each in connection with the Option Agreement.

 

5. For the above-referenced payments and covenants of the Company, Employee
agrees and represents that he has returned all property of the Company and its
subsidiaries and affiliates, including, but not limited to keys, credit cards,
computers, customer lists and equipment and that he has not kept copies of any
of those items.

 

6. Employee represents that he has not charged any personal charges on any
Company credit card(s).

 

7. Employee hereby agrees to be bound and obligated to the Confidentiality
Statement as attached hereto and incorporated by this reference as Exhibit A,
and acknowledges and agrees that he continues to be bound and obligated by the
Employee Innovations and Proprietary Rights Assignment Agreement he signed on or
about August 8, 2003, and that certain Agreement he signed on or about May 1,
2002.

 

8. Except as explicitly and specifically excepted therefrom below, in
consideration of and in return for the promises, representations, and covenants
undertaken herein

 

-3-



--------------------------------------------------------------------------------

and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee hereby acknowledges full and complete satisfaction of and
does hereby release, absolve and discharge the Company as well as each of its
subsidiaries and affiliates, and each of their partners, trustees, directors,
officers, agents, attorneys, servants, and employees past and present, and each
of them (hereinafter collectively referred to as “Releasees”) from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, damages, judgments, and orders of whatever kind or nature in law,
equity or otherwise, whether known or unknown to Employee which Employee now
owns or holds or has at any time owned or held against Releasees, including
specifically, but not exclusively, any and all claims, demands, agreements,
obligations, and causes of action, known or unknown, suspected or unsuspected by
the Parties arising out of or in any way connected with any transactions,
occurrences, acts, or omissions:

 

(a) regarding Employee’s employment relationship with the Company, its
subsidiaries and affiliates, including without limitation, the termination of
that relationship or any grants, promises or agreements regarding stock options
or other equity compensation with the Company and any claim for wages or salary,
whether or not based on the Offer Letter, and any claim for employment
discrimination or harassment of any kind, wrongful termination, slander,
defamation, invasion of privacy, or emotional distress; or

 

(b) occurring prior to the last date of execution of this Agreement involving
the Parties or the Releasees.

 

9. EMPLOYEE SPECIFICALLY AGREES AND ACKNOWLEDGES EMPLOYEE IS WAIVING ANY RIGHT
TO RECOVERY BASED ON STATE OR FEDERAL ANTI-DISCRIMINATION AND EMPLOYMENT LAWS,
INCLUDING, WITHOUT LIMITATION, TITLE VII, THE EQUAL PAY ACT, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT AND THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, ALL AS AMENDED, WHETHER SUCH CLAIM
BE BASED UPON AN ACTION FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY.

 

10. It is the intention of Employee in executing this instrument that it shall
be effective as a bar to each and every claim, demand, grievance and cause of
action hereinabove specified. In furtherance of this intention, Employee hereby
expressly waives any and all rights and benefits conferred upon him by the
provisions of Section 1542 of the California Civil Code and expressly consents
that this Agreement shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected claims, demands and causes of action, if any, as well as those
relating to any other claims, demands and causes of action hereinabove
specified. Section 1542 provides:

 

“A general release does not extend to claims which

the creditor does not know or suspect to exist in his

favor at the time of executing the release, which if

known by him must have materially affected his

settlement with the debtor.”

 

-4-



--------------------------------------------------------------------------------

11. Employee acknowledges and agrees that he has not filed any lawsuits, charges
or complaints against the Company or any of the other Releasees, in any court or
with any governmental agency, nor will Employee allow any such legal action to
be prosecuted on Employee’s behalf.

 

12. Employee agrees that, consistent with Employee’s business and personal
affairs, during and after his employment with the Company, he will assist the
Company in the defense of any claims or potential claims that may be made or
threatened to be made against it in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (a “Proceeding”) and will
assist the Company in the prosecution of any claims that may be made by the
Company in any Proceeding, to the extent that such claims may relate to
Employee’s services as an employee of or consultant to the Company. Employee
agrees, unless precluded by law, to promptly inform the Company if Employee is
asked to participate (or otherwise become involved) in any Proceeding involving
such claims or potential claims. Employee also agrees, unless precluded by law,
to promptly inform the Company if Employee is asked to assist in any
investigation (whether governmental or private) of the Company (or its actions),
regardless of whether a lawsuit has then been filed against the Company with
respect to such investigation. The Company agrees to reimburse Employee for all
of Employee’s reasonable out-of-pocket expenses associated with such assistance,
including travel expenses and any attorneys’ fees.

 

13. Employee covenants never to disparage the Company, or any subsidiary or
affiliate of the Company, or of any product or service of the Company or any
subsidiary or affiliate of the Company, or of any past or present employee,
officer or director of the Company or any affiliate, or any entity affiliated
with Company at any time during Employee’s employment with the Company.

 

14. If any provision of this Agreement or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement (or any of the agreements incorporated by reference) which can be
given effect without the invalid provision or application. To this end,
provisions of this Agreement are severable.

 

15. The Company is executing this Agreement for itself and on behalf of all
other Releasees who are expressly made third party beneficiaries of it.

 

16. Any dispute in any way arising out of or related to this Agreement, the
Option Agreement or the Warrant Agreement (including their validity and
enforceability), Employee’s employment relationship with the Company, including
its subsidiaries and affiliates, his separation from the Company, or any act
that allegedly has or would violate any provision of this Agreement, the Option
Agreement or the Warrant Agreement, will be exclusively submitted to binding
arbitration before a neutral arbitrator who is licensed to practice law in
California and who is experienced in employment law and stock options. The
arbitration shall be conducted pursuant to the rules and procedures of
J.A.M.S./Endispute, and the arbitrator shall follow California law.

 

If Employee and the Company are unable to agree upon a neutral arbitrator, the
Company will obtain a list of five arbitrators provided by J.A.M.S./Endispute.
The Company (first) and then Employee will alternately strike names from the
list until only one

 

-5-



--------------------------------------------------------------------------------

name remains; the remaining person shall be the arbitrator. The arbitrator shall
be bound by the qualifications and disclosure provisions and the procedures set
forth in the most recent version of the JAMS Arbitration Rules and Procedures
for Employment Disputes and may authorize such discovery as is appropriate to
the nature of the claims and necessary to the adjudication thereof.

 

The arbitration proceedings shall be held in the City and County of San Diego,
California, or at any other location mutually agreed upon by Employee and the
Company. The arbitrator shall determine the prevailing party in the arbitration.
The arbitrator shall be permitted to award only those remedies in law or equity
that are requested by Employee and/or the Company, appropriate for the claims,
and supported by credible, relevant evidence.

 

Except as may be necessary to enter judgment upon the award or to the extent
required by applicable law, all claims, defenses and proceedings (including,
without limiting the generality of the foregoing, the existence of the
controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the Parties and their
counsel, and each of their agents, and employees and all others acting on behalf
of or in concert with them. Without limiting the generality of the foregoing, no
one shall divulge to any third party or person not directly involved in the
arbitration the contents of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law. Any court proceedings relating to the
arbitration hereunder, including, without limiting the generality of the
foregoing, to prevent or compel arbitration or to confirm, correct, vacate or
otherwise enforce an arbitration award, shall be filed under seal with the court
to the extent permitted by law.

 

The costs of arbitration, including, but not limited to, the arbitrator’s fees,
court reporter’s fees, and any and all other administrative costs of the
arbitration, shall be paid by the Parties consistent with then applicable law.
Any dispute as to the reasonableness of incurred costs and expenses shall be
determined by the arbitrator. Employee and the Company agree that this
arbitration shall be the exclusive means of resolving any covered disputes,
excepting only claims for injunctive relief by either party, and that no other
action will be brought by Employee or the Company in any court or other forum.
This Agreement is a waiver of all rights to a civil court action for any such
disputes; only the arbitrator, not a judge or jury, will decide the disputes.
Should either party pursue legal or administrative action against the other
party in violation of this paragraph 16, the responding party shall be entitled
to recover all costs, expenses and attorney’s fees it incurs as a result of such
action as well as repayment of any payments received under this Agreement.

 

17. Employee agrees that he shall promptly return all confidential information
and all copies of proprietary documents, and Employee shall also destroy all
extracts, memoranda, notes and any other material prepared by Employee based
upon confidential information.

 

18. Employee expressly acknowledges that he has had the opportunity to have this
Agreement reviewed by legal counsel if he so chooses.

 

19. This document constitutes the entire agreement between the Parties and
supersedes all prior written or oral agreements.

 

-6-



--------------------------------------------------------------------------------

20. The Parties understand and agree that this Agreement and each of its terms,
and the negotiations surrounding it, are confidential and shall not be disclosed
by the Parties to any entity or person, for any reason, at any time, without the
prior written consent of the other party, unless required by law.
Notwithstanding the foregoing, Employee may disclose the terms of this Agreement
to his spouse, and for legitimate business reasons, to legal, financial, and tax
advisors. Further, the Company may disclose the terms of this Agreement for
legitimate business reasons to its officers, directors, employees, any
affiliates, and legal, financial, and tax advisors.

 

21. The Company hereby advises Employee in writing to discuss this Agreement
with an attorney before executing it. Employee acknowledges the Company has
provided him at least twenty-one (21) days within which to review and consider
this Agreement before signing it. Should Employee decide not to use the full
twenty-one (21) days, then Employee knowingly and voluntarily waives any claims
that Employee was not in fact given that period of time or did not use the
entire twenty-one (21) days to consult an attorney and/or consider this
Agreement.

 

22. The Parties acknowledge and agree that Employee may revoke this Agreement
for up to seven (7) calendar days following Employee’s execution of this
Agreement. The Parties further acknowledge and agree that such revocation must
be in writing addressed to David Morash at the Company and received by David
Morash not later than midnight on the seventh day following execution of this
Agreement by Employee. If Employee revokes this Agreement under this paragraph,
it shall be null, void, unenforceable and ineffective, and Employee will not be
entitled to the monies and benefits described above, including those described
in paragraphs 1, 2 and 3 above.

 

23. If Employee does not revoke this Agreement in the time frame specified in
paragraph 22 above, the Agreement shall become effective at 12:00:01 a.m. on the
eighth day after it is signed by Employee.

 

-7-



--------------------------------------------------------------------------------

24. The Parties have read the foregoing Settlement Agreement and General Release
of All Claims and accept and agree to be bound by the provisions contained
therein and hereby execute it voluntarily and with full understanding of its
consequences.

 

Dated: November 15, 2004             AXESSTEL, INC., a Nevada corporation    
By:  

/s/ David Morash

--------------------------------------------------------------------------------

        David Morash, President Dated: November 11, 2004             By:  

/s/ Satoru Yukie

--------------------------------------------------------------------------------

        Satoru Yukie

 

-8-



--------------------------------------------------------------------------------

Exhibit A

 

Confidentiality Statement

 

A. During the Employee’s employment with the Company, Employee had access to and
became acquainted with information concerning the operation of the Company and
its subsidiaries and affiliates, including without limitation, financial,
personnel, sales, planning, technical, and other trade information that is owned
by the Company and/or its subsidiaries and affiliates and regularly used in the
operation of their businesses and that this information constitutes the
Company’s and/or its subsidiaries’ and affiliates’ trade secrets.

 

B. Employee agrees that Employee has not and shall not disclose any such trade
secrets, directly or indirectly, to any other person, or use them in any way,
except as is required in the course of the Employee’s employment with the
Company and/or its subsidiaries and affiliates.

 

C. Employee further agrees that all files, records, documents, equipment and
similar items relating to Company’s and/or its subsidiaries’ and affiliates’
business, whether prepared by Employee or others, are and shall remain
exclusively the property of the Company and/or its subsidiaries and affiliates
and that such items shall not and have not been removed from the premises of the
Company, including its subsidiaries and affiliates, except with the prior
consent of the Company.

 

-9-